Opinion issued August 2, 2012




                                     In The
                              Court of Appeals
                                    For The
                          First District of Texas


                             NO. 01B12B00153BCV


                        MONTA C. FIZER, Appellant

                                       V.

                         JENNIFER FIZER, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-76531


                       MEMORANDUM OPINION

      Appellant, Monta C. Fizer, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.
P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by

statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A

§ B(1) (listing fees in court of appeals). Appellant was notified on February 15,

2012 that this appeal was subject to dismissal if he did not pay the fee by February

27, 2012. After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule);

42.3(c) (allowing involuntary dismissal of case). Appellant was again notified on

June 8, 2012 that this appeal was subject to dismissal if he did not pay the fee by

June 18, 2012. After being notified again that this appeal was subject to dismissal,

appellant did not adequately respond. See id.

      Appellant has also neither established indigence, nor paid, or made

arrangements to pay, the fee for preparing the clerk=s record. See TEX. R. APP. P.

20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal of


                                          2
appeal for want of prosecution if no clerk’s record filed due to appellant’s fault).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal

for want of prosecution).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                         3